     Case 3:20-cv-00334-BEN-JLB Document 11 Filed 05/27/20 PageID.69 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   LAWRENCE GAY,                                       Case No.: 20-cv-00334-BEN-JLB
12                                      Plaintiff,
                                                         ORDER CONVERTING EARLY
13   v.                                                  NEUTRAL EVALUATION
                                                         CONFERENCE TO VIDEO
14   BOBA BAR AND DESSERTS, et al.,
                                                         CONFERENCE AND ISSUING
15                                   Defendants.         UPDATED PROCEDURES
16
                                                         [ECF No. 9]
17
18         On April 21, 2020, the Court scheduled the Early Neutral Evaluation Conference
19   (“ENE”) in this matter for June 1, 2020, at 9:15 AM. (ECF No. 9.) The Order required
20   the personal attendance of all parties, party representatives, including claims adjusters for
21   insured defendants, and the primary attorney(s) responsible for the litigation. (Id. ¶ 2.) On
22   March 17, 2020, Chief Judge Larry Alan Burns issued CJO #18 1 in response to COVID-
23   19. CJO #18, inter alia, suspended for thirty days the requirement under Civil Local Rule
24   16.1(c) that all ENEs be conducted in person. (CJO #18 ¶ 9.) To date, CJO #18’s
25
26
27
     1
           CJO #18 is available on the Court’s website at: https://www.casd.uscourts.gov
28   /_assets/pdf/rules/Order%20of%20the%20Chief%20Judge%2018.pdf
                                                     1
                                                                                20-cv-00334-BEN-JLB
     Case 3:20-cv-00334-BEN-JLB Document 11 Filed 05/27/20 PageID.70 Page 2 of 4



1    suspension of the in-person ENE requirement remains in effect.             (See CJO #27.) 2
2    Accordingly, the Court hereby CONVERTS the in-person ENE to a video conference.
3    To facilitate this modification, IT IS HEREBY ORDERED:
4          1.     The Court will use its official ZoomGov video conferencing account to hold
5    the ENE.    IF YOU ARE UNFAMILIAR WITH ZOOM:                         Zoom is available on
6    computers through a download on the Zoom website (https://zoom.us/meetings) or on
7    mobile devices through the installation of a free app. 3 Joining a Zoom conference does not
8    require creating a Zoom account, but it does require downloading the .exe file (if using a
9    computer) or the app (if using a mobile device). Participants are encouraged to create an
10   account, install Zoom and familiarize themselves with Zoom in advance of the ENE. 4
11   There is a cost-free option for creating a Zoom account.
12         2.     Prior to the start of the ENE, the Court will e-mail each ENE participant an
13   invitation to join a Zoom video conference. Again, if possible, participants are encouraged
14   to use laptops or desktop computers for the video conference, as mobile devices often offer
15   inferior performance. Because Zoom may quickly deplete the battery of a participant’s
16   device, each participant should ensure that her or his device is plugged in or that a charging
17   cable is readily available during the video conference. Participants shall join the video
18   conference by following the ZoomGov Meeting hyperlink in the invitation. Participants
19   who do not have Zoom already installed on their device when they click on the
20   ZoomGov Meeting hyperlink will be prompted to download and install Zoom before
21   proceeding. Zoom may then prompt participants to enter the password included in the
22   invitation. All participants will be placed in a waiting room until the ENE begins.
23
24
25   2
            CJO #27 is available on the Court’s website at: https://www.casd.uscourts.gov/
     _assets/pdf/rules/Order%20of%20the%20Chief%20Judge%2027.pdf
26   3
            If possible, participants are encouraged to use laptops or desktop computers for the
27   video conference, as mobile devices often offer inferior performance.
     4
            For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
28   us/categories/200101697-Getting-Started
                                                   2
                                                                                 20-cv-00334-BEN-JLB
     Case 3:20-cv-00334-BEN-JLB Document 11 Filed 05/27/20 PageID.71 Page 3 of 4



1          3.     Each participant should plan to join the Zoom video conference at least five
2    minutes before the start of the ENE to ensure that the ENE begins promptly at 9:15 AM.
3    The Zoom e-mail invitation may indicate an earlier start time, but the ENE will begin
4    at the Court-scheduled time.
5          4.     Zoom’s functionalities will allow the Court to conduct the ENE as it ordinarily
6    would conduct an in-person ENE. That is, the Court will begin the ENE with all
7    participants joined together in a main session. After an initial discussion in the main
8    session, the Court will divide participants into separate, confidential sessions, which Zoom
9    calls Breakout Rooms. 5 In a Breakout Room, the Court will be able to communicate with
10   participants from a single party in confidence. Breakout Rooms will also allow parties and
11   counsel to communicate confidentially without the Court.
12         5.     No later than May 29, 2020, at 12:00 PM, counsel for each party shall send
13   an e-mail to the Court at efile_Burkhardt@casd.uscourts.gov containing the following:
14                a.    The name and title of each participant, including all parties and party
15         representatives with full settlement authority, claims adjusters for insured
16         defendants, and the primary attorney(s) responsible for the litigation;
17                b.    An e-mail address for each participant to receive the Zoom video
18         conference invitation; and
19                c.    A telephone number where each participant may be reached so that
20         if technical difficulties arise, the Court will be in a position to proceed telephonically
21         instead of by video conference. (If counsel prefers to have all participants of their
22         party on a single conference call, counsel may provide a conference number and
23         appropriate call-in information, including an access code, where all counsel and
24         parties or party representatives for that side may be reached as an alternative to
25         providing individual telephone numbers for each participant.)
26
27
     5
          For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646
                                                    3
                                                                                  20-cv-00334-BEN-JLB
     Case 3:20-cv-00334-BEN-JLB Document 11 Filed 05/27/20 PageID.72 Page 4 of 4



1          6.    All participants shall display the same level of professionalism during the
2    ENE and be prepared to devote their full attention to the ENE as if they were attending in
3    person.
4          7.    All dates, deadlines, procedures, and requirements set forth in the Court’s
5    Order setting the ENE (ECF No. 9) remain in place, except as explicitly modified by this
6    Order.
7    Dated: May 26, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                              20-cv-00334-BEN-JLB
